Citation Nr: 1111950	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-35 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  What evaluation is warranted for post operative residuals of left shoulder open capsular shift surgery with instability prior to February 20, 2005?

2.  What evaluation is warranted for post operative residuals of left shoulder open capsular shift surgery with instability since May 1, 2005?

3.  What evaluation is warranted for a left shoulder scar prior to September 29, 2008?

4.  What evaluation is warranted for a left shoulder scar since September 29, 2008?


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January to August 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO) in which service connection was granted for a left shoulder orthopedic disability and left shoulder scar effective August 27, 2004.  Ten percent and noncompensable ratings, respectively, were assigned.  

In an April 2005 rating decision, the RO assigned the first of what ultimately would be four temporary 100 percent ratings pursuant to 38 C.F.R. § 4.30 (2010) effective from February 20, to April 30, 2005.  

In a July 2009 rating decision, the RO assigned a 20 percent scheduler evaluation for the left shoulder orthopedic disability effective August 27, 2004, and a 10 percent evaluation for the left shoulder scar effective September 29, 2008.

All issues save what evaluation is warranted for post operative residuals of left shoulder open capsular shift surgery with instability prior to February 20, 2005, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The maximum schedular rating has been assigned for post operative residuals of left shoulder open capsular shift surgery with instability from August 27, 2004, to February 19, 2005, under Diagnostic Code 5203 (clavicle or scapula, impairment of).

2.  From August 27, 2004, to February 19, 2005, post operative residuals of left shoulder open capsular shift surgery with instability were not manifested by ankylosis, a limitation of motion of the left arm to 25 degrees from the side, or by fibrous union, nonunion (false flail joint), or loss of head of the left humerus (flail shoulder).

3.  The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for post operative residuals of left shoulder open capsular shift surgery with instability from August 27, 2004, to February 19, 2005, is inadequate.


CONCLUSION OF LAW

From August 27, 2004, to February 19, 2005, post operative residuals of left shoulder open capsular shift surgery with instability did not meet the criteria for an evaluation greater than 20 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The RO obtained the complete VA treatment records from August 27, 2004, to February 19, 2005.  The appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing law and regulations

Diagnostic Code 5200 addresses ankylosis of the scapulohumeral articulation.  A note to this provision indicates that the scapula and humerus move as one piece.  Ankylosis is the complete immobility of the joint in a fixed position - either favorable or unfavorable.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).   Favorable ankylosis, with abduction to 60 degrees, and the ability to reach the mouth and head warrants a 20 percent evaluation for the minor arm.  Intermediate ankylosis (between favorable and unfavorable) is assigned a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

Under Diagnostic Code 5201, a rating of 20 percent is warranted when motion of the minor arm is limited to shoulder level.  A 20 percent evaluation is also warranted for limitation of motion of the minor arm midway between the side and shoulder level.  A 30 percent rating contemplates limitation of motion of the minor arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, a 20 percent evaluation is assigned when there is recurrent dislocation at the scapulohumeral joint with frequent episodes and guarding of all movements, or malunion of the minor humerus.  A 40 percent evaluation is assigned when there is fibrous union of the minor humerus.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5203, a 20 percent rating contemplates either a non-union of the clavicle or scapula with loose movement, or a dislocation of the clavicle or scapula.  This is the maximum rating assignable under Diagnostic Code 5203.

Regulations define the normal range of shoulder motion as forward flexion from 0 to 180 degrees, abduction from 0 to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2010).

When evaluating a loss of range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  

Analysis

A distinction is made between major (dominant) and minor upper extremities for rating purposes.  In the instant case, the December 2004 examination reports reflect the Veteran is right handed, which means that his left shoulder is the non-dominant (minor) shoulder.

From August 27, 2004, to February 19, 2005, post operative residuals of left shoulder open capsular shift surgery with instability were assigned a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5203.  This is the maximum allowable rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5203.  

A review of the November 2004 VA examination report, as well as VA treatment records, shows that from August 27, 2004, to February 19, 2005, post operative residuals of left shoulder open capsular shift surgery with instability were not manifested by ankylosis, a limitation of left arm motion to 25 degrees from the side, or by fibrous union, nonunion (false flail joint), or loss of head of the left humerus (flail shoulder).  The November 2004 VA examination revealed left forward flexion to 170 degrees and left abduction to 150 degrees.  He showed extension to 50 degrees, external rotation to 50 degrees, and internal rotation to 60 degrees.  Although a February 19, 2005, VA treatment record describes the range of left arm motion as "limited", precise measurements from other VA treatment records show that the Veteran was able to lift his left arm to at least 100 degrees of abduction and to at least 120 degrees of forward flexion.  

The Board has considered the criteria under Diagnostic Codes 5200 and 5202.  The evidence, however, shows that the left shoulder is not ankylosed, as the appellant is able to move the joint in all planes of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200.  The claimant does not have a flail shoulder, there is no evidence of a nonunion or fibrous union of the humerus.

The Board has considered the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), but finds that a schedular evaluation in excess of 20 percent from August 27, 2004, to February 19, 2005, is not warranted.  The evaluation of a service-connected disability involving a joint rated on limitation of motion requires consideration of functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca, 8 Vet. App. at 204-07.  

The November 2004 VA examiner noted that there was objective evidence of pain with active motion at the extremes of motion, and the Veteran reported having flare-ups when tried to do overhead activity or carry a heavy object.  That said, even when considering the impact of pain and other findings on the appellant's functionality, a schedular evaluation in excess of 20 percent is not warranted because there was no pathology evidenced by the visible behavior of the claimant undertaking the motion, and because there was no evidence of disuse, either through atrophy or the condition of the skin.  There also was no objective evidence of more or less movement than normal, weakened movement, excess fatigability, incoordination, or swelling.

The September 2009 VA Form 9 reflects that the representative has raised the question of entitlement to an extraschedular rating.  Therefore, since this matter has been raised, the Veteran is not prejudiced by the Board's consideration of it.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The symptoms presented between August 27, 2004, and February 19, 2005, by post operative residuals of left shoulder surgery are fully contemplated by the rating schedule.  There is no evidence that his disability picture is exceptional when compared to other veterans with the same or similar disability.  There is no evidence that this disorder at any time from August 27, 2004, to February 19, 2005, necessitated frequent hospitalization, or that this disability alone has caused a marked interference with employment.  The appellant did not begin a period of arguably frequent hospitalizations until February 20, 2005.  Although the claimant reported that he was not working at the November 2004 VA examination and during VA treatment that same month, by February 18, 2005, he stated that he was working in a garage.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

The claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for post operative residuals of left shoulder open capsular shift surgery with instability from August 27, 2004, to February 19, 2005, is denied.


REMAND

In the September 2009 VA Form 9, the representative reported that the Veteran continued to receive treatment at the Syracuse VA Medical Center.  A May 2006 VA record reflects that a RO employee concluded that records from that facility were too numerous to print.  This statement is an admission that the complete records from that facility from February 19, 2005, to March 2009, when the RO last obtained records from that facility, are not of record before the Board.  Not obtaining these records was a violation of VA's duty to assist.  38 C.F.R. § 3.159 (2010).  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   The RO must obtain all records from the VA Healthcare Network Upstate New York, to include the Syracuse VA Medical Center, since February 20, 2005.

March and April 2005 VA treatment records show that the Veteran was authorized physical therapy with a non-VA provider.  Similarly, a January 2008 VA treatment record reflects that he has been receiving physical therapy.  The RO needs to obtain all physical therapy records since February 20, 2005.

Given the passage of time since the September 2008 VA examination in, another VA examination is necessary.

Further since February 20, 2005, the Veteran has undergone four hospitalizations for his left shoulder disability necessitating prolonged periods of convalescence.  This fact is some evidence that the appellant's service connected left shoulder has necessitated frequent hospitalizations.  Furthermore, the appellant has pursued a career as a mechanic, which requires the use of the left arm, and hence, the impact of this disorder on his ability to work must be explored.  Therefore, under the unique facts of this case the appellant is entitled to referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for extraschedular consideration.

Given his employment impairment, it is possible that the Veteran has applied and received VA vocational rehabilitation benefits.  The RO should ask the claimant whether he has sought such benefits, and if so, obtain his VA vocational rehabilitation folder.

Finally, in January 2005 the representative filed a notice of disagreement with the assignment of the zero percent disability rating for the left shoulder scar.  Although a July 2009 rating decision assigned a 10 percent evaluation for the left shoulder scar effective September 29, 2008, this rating was not a complete grant of benefits.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, a statement of the case must be issued concerning the issues of entitlement to a compensable rating for a left shoulder scar prior to September 29, 2008, and entitlement to a rating in excess of 10 percent for left shoulder scar since September 29, 2008.  Manlincon v. West, 12 Vet. App. 242 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO must ask the Veteran to identify all sources of physical therapy for his left shoulder disability since February 20, 2005, and obtain all records regarding physical therapy.  Moreover, the RO must obtain all records pertaining to treatment of the claimant's left shoulder disorders from the VA Healthcare Network Upstate New York, to include the Syracuse VA Medical Center, since February 20, 2005.  Any such records should be associated with the appellant's VA claims folder.  If the RO cannot locate such Federal records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO should ask the Veteran whether he has applied for VA vocational rehabilitation benefits.  If the appellant has sought such benefits, the RO should obtain his VA vocational rehabilitation folder and associate it with the appellant's claims file.

3.  Thereafter, the Veteran should be afforded a VA orthopedic examination by a physician.  The claims folder and a copy of this REMAND must be made available to the examiner.  In accordance with the latest AMIE worksheets for rating shoulder disabilities, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to post operative residuals of left shoulder open capsular shift surgery with instability.  A complete rationale for any opinion offered must be provided.  The VA examiner must append a copy of his or her curriculum vitae to the examination report. 

4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

5.  After the development requested is completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

6.  The RO must issue a statement of the case addressing the claims of entitlement to a compensable rating for a left shoulder scar prior to September 29, 2008, and entitlement to a rating in excess of 10 percent for left shoulder scar since September 29, 2008.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this matter if he perfects an appeal within 60 days of the issuance of the statement of the case.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2010).

7.  Thereafter, the RO must readjudicate the claim of entitlement to a scheduler rating in excess of 20 percent for post operative residuals of left shoulder open capsular shift surgery with instability.  If the benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond.  

8.  Finally, after completion of all of the foregoing, the RO must refer the claim to the Under Secretary for Benefits or the Director of Compensation and Pension Service for extraschedular consideration before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


